DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 ends with a comma “,” making it unclear if Applicant meant to claim additional limitations or not. To advance prosecution of case on merits, Examiner interprets it to mean a punctuation “.”.
Similarly claim 16/15 also ends with a comma “,” instead of a punctuation “.”

Claim Objections
Claims 15-20 are objected to because of the following informalities:  fifth line from bottom in claim 15 recites “a a”.  Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: Applicant’s specification appears to refer to the incorrect Figure numbers on numerous occasions. Inter alia, para 36 (in US 20210099041 A1) refers to Fig. 5 as a waveform (which is shown in Fig. 6). Likewise para 40 refers to Fig. 6 but it is believed to be meant to refer to Fig. 7?.  Appropriate correction is required.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,3-5,7,8,15,17,19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2012/0313492) in view of Nolte et al. (EP 0286095).
Regarding claim 1, Yamada et al. discloses:
A system for power transfer to a rotating member in a motor (abstract, para 9), the system comprising: 
a stator (16); 
at least one winding (20u-w, para 31) wound on the stator, (16) 
wherein the at least one winding is configured to receive an alternating current (AC) voltage (para 31), the AC voltage including at least a fundamental component and a harmonic component (paras 37-38); 
a rotor (24) operatively mounted to the stator (16); 
a plurality of poles in the rotor (26), wherein each pole includes a magnetically salient structure (para 33); and 
at least one pick-up coil (28n, 32,34,36, para 34) mounted to the rotor, 

Yamada et al. do not teach a system for wireless power transfer.
Nolte et al. teaches a system for wireless power transfer (description – para 3), to be able to access and monitor the system remotely.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Yamada et al. to use a system for wireless power transfer, as taught by Nolte et al.
The motivation to do so is that it would permit one to access and monitor the system remotely.

Regarding claim 3/1, Yamada et al. discloses wherein the magnetically salient structure of each pole (by 26 and “N”) includes at least one of a projection from the rotor (26) and a void (space for windings 28n,32,34,36) within the rotor.

Regarding claim 4/1, Yamada et al. discloses further comprising: a motor controller (54, para 50) operative to provide the AC voltage to the at least one winding, wherein: the motor controller uses a modulation technique to generate the AC voltage (para 50 - switching technique), the AC voltage includes a plurality of harmonic 

Regarding claim 5/1, Yamada et al. discloses further comprising a capacitive load (50, 58, Fig 6, para 50) mounted on the rotor (26) and operatively connected to the at least one pick-up coil (para 48).

Regarding claim 7/1, Yamada et al. discloses further comprising an energy storage device (56, para 49) operatively connected to the pick-up coil (paras 5-7,9,31, 55).

Regarding claim 8/1, Yamada et al. discloses further comprising a power converter mounted (diodes 21n,s) on the rotor, wherein the power converter receives the voltage induced in the at least one pick-up coil as an input and outputs a second voltage different from the voltage received as the input (inherent due to losses in machine transferring power from stator to rotor).

Regarding claim 15, Yamada et al. discloses”
A method for power transfer to a rotating member (abstract, para 9) in a synchronous motor (paras 55 and 100), the method comprising the steps of: 
providing a first alternating current (AC) voltage to a coil (paras 5-7) mounted on a fixed member (16) of the synchronous motor, 

causing rotation of a rotating member in the motor responsive to providing the AC voltage (paras 5-7,9,31, 55, 
wherein the first AC voltage generates an electromagnetic field operative to engage a pole on the rotating member (paras 5-7,9,31, 55; and 
inducing a second AC voltage in a pick-up coil (28n, 32,34,36, para 34) mounted on the rotating member (Fig 5A, paras 5-7,9,31, 55), wherein the second AC voltage is induced from the harmonic component of the first alternating current voltage (paras 5-7,9,31, 55).
Yamada et al. do not teach a system for wireless power transfer.
Nolte et al. teaches a system for wireless power transfer (description – para 3), to be able to access and monitor the system remotely.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Yamada et al. to use a system for wireless power transfer, as taught by Nolte et al.
The motivation to do so is that it would permit one to access and monitor the system remotely.

Regarding claim 17/15, Yamada et al. discloses further comprising the step of: generating the first AC voltage in a motor controller (54, para 50) operatively connected to the coil on the fixed member of the synchronous motor, wherein: the motor controller uses a modulation technique (para 50 - switching technique, para 86) to generate the 

Regarding claim 19/15, Yamada et al. discloses further comprising the step of supplying the second AC voltage to a resistive load (another diode 38 or 40) mounted on the rotating member (Fig 5A, paras 35-36).

Regarding claim 20/15, Yamada et al. discloses further comprising the steps of: regulating the second AC voltage to a uniform voltage (Fig 5A, paras 35- 36), enabling operation of at least one electrical device (para 50- resolver or the like) mounted on the rotating member with the uniform voltage.


Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2012/0313492) in view of Nolte et al. (EP 0286095) as applied to claim 1 above, and further in view of Yamada et al. (US 2013/0334937 – hereinafter ‘937).
Regarding claim 2/1, Yamada et al. in view of Nolte et al. do not disclose
wherein: the magnetically salient structure in each pole is at least one permanent magnet, each permanent magnet emits a magnetic field, and the electromagnetic field generated by the fundamental component of the AC voltage engages the magnetic field from each permanent magnet to cause rotation of the rotor.

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Yamada et al. in view of Nolte et al.  wherein: the magnetically salient structure in each pole is at least one permanent magnet, each permanent magnet emits a magnetic field, and the electromagnetic field generated by the fundamental component of the AC voltage engages the magnetic field from each permanent magnet to cause rotation of the rotor, as taught by Yamada et al. ‘937, 
The motivation to do so is that it would permit one generate power (para 64 of Yamada ‘937).

Regarding claim 16/15, Yamada et al. in view of Nolte et al. do not disclose wherein: each pole on the rotating member includes at least one permanent magnet, and the electromagnetic field generated by the AC voltage engages a magnetic field emitted by the at least one permanent magnet in each pole to cause rotation of the rotating member.
	Yamada et al. ‘937 discloses wherein: each pole (by 16 and “N”) on the rotating member includes at least one permanent magnet (54, Fig 13, para 64), and the 
	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Yamada et al. wherein: each pole on the rotating member includes at least one permanent magnet, and the electromagnetic field generated by the AC voltage engages a magnetic field emitted by the at least one permanent magnet in each pole to cause rotation of the rotating member, as taught by Yamada et al. ‘937.
The motivation to do so is that it would permit one generate power (para 64 of Yamada ‘937).

Claims 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2012/0313492).
Regarding claim 11, Yamada et al. discloses:
A system for reducing losses in a synchronous motor (paras 55 and 100), the system comprising:
a stator (16); 
a winding for each phase (20u-w, para 31) of the synchronous motor wound on the stator, 
wherein the winding for each phase is configured to receive an alternating current (AC) voltage corresponding to that phase (20u-w, para 31)  and wherein the AC 
a rotor (24) operatively connected to the stator (16); 
a plurality of poles (by numerals 16, N) in the rotor, 
wherein each pole includes a magnetically salient structure (para 33) operative to engage an electromagnetic field generated by the AC voltage applied to the winding for each phase of the synchronous motor and to cause rotation of the rotor responsive to the electromagnetic field (paras 5-7,9,31, 55); and 
at least one pick-up coil (28n, 32,34,36, para 34) mounted to the rotor, wherein: 
the at least one harmonic component in the AC voltage generates an electromagnetic field that, at least in part, is coupled to the at least one pick-up coil, and the part of the electromagnetic field that is coupled to the at least one pick-up coil induces a voltage in the at least one pick-up coil (paras 5-7,9,31, 55) rather than generating losses in the synchronous motor (paras 59, 62,100).
Yamada et al. discloses the invention as discussed above, but in different embodiments. However, a skilled artisan would readily recognize the benefit of combining the teachings to make applicants above claimed invention, as it would depend on available space, cost and desired power of the apparatus.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to combine the teachings of Yamada et al. to make applicants invention s discussed above.
The motivation to do so is that it would be based on available space, cost and desired power of the apparatus.


Regarding claim 14/11, Yamada et al. discloses further comprising a capacitive load (50, 58, Fig 6, para 50) mounted on the rotor (26) and operatively connected to the at least one pick-up coil (para 48).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2012/0313492) in view of Yamada et al. (US 2013/0334937 – hereinafter ‘937)
Regarding claim 12/11, Yamada et al. do not disclose wherein: the magnetically salient structure in each pole is at least one permanent magnet, each permanent magnet emits a magnetic field, and the electromagnetic field generated by the fundamental component of the AC voltage engages the magnetic field from each permanent magnet to cause rotation of the rotor.
	Yamada et al. ‘937 discloses wherein: the magnetically salient structure in each pole is at least one permanent magnet (54, Fig 13, para 64), each permanent magnet emits a magnetic field, and the electromagnetic field generated by the fundamental component of the AC voltage engages the magnetic field from each permanent magnet to cause rotation of the rotor (paras 63-64), for the purpose to cause the rotor 14 to generate power (mechanical power).
	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Yamada et al. wherein: the 
The motivation to do so is that it would permit one generate power (para 64 of Yamada ‘937).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2012/0313492) in view of Nolte et al. (EP 0286095) as applied to claim 1 above, and further in view of JP 4275614 B2.
Regarding claim 6/1, Yamada et al. in view of Nolte et al. do not disclose further comprising: a heat sink mounted on the rotor; and a resistive load mounted on the heat sink.
JP 4275614 discloses further comprising: a heat sink mounted on the rotor; and a resistive load mounted on the heat sink (see “tech solution - The switching circuit and the diode are mounted on a heat sink”), to provide cooling.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Yamada et al. in view of Nolte et al. to further comprising: a heat sink mounted on the rotor; and a resistive load mounted on the heat sink, as JP 4275614 discloses.
The motivation to do so is that it would permit one to provide cooling (“tech solution” of JP 4275614).

Allowable Subject Matter
Claims 9,10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 9/8 inter alia, the specific limitations of “…wherein the voltage induced in the at least one pick-up coil is a second AC voltage and the second voltage output from the power converter is a DC voltage….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claim 10/9 is also allowable for depending on claim 9.
In claim 18/15 inter alia, the specific limitations of “…wherein a value of the capacitive load is selected in combination with a value of inductance in the pick-up coil to amplify the second AC voltage induced in the pick-up coil….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834